                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

DARIAN DUNSTON,

      Plaintiff,

v.                                                  Case No. 5:18cv90-TKW-MJF
W. CHURCHWELL, et al.,

      Defendants.
                                            /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 36) and the objections filed by Plaintiff (Doc. 38). Based

on my de novo review of the issues raised in the objections, I agree with the

magistrate judge that the complaint fails to plausibly allege a deliberate indifference

claim under the Eighth Amendment because the allegations in the complaint do not

show that Defendants disregarded Plaintiff’s safety or otherwise acted unreasonably

in response to his emergency grievance. Accordingy, it is

      ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is ADOPTED

             and incorporated by reference in this Order.

      2.     Defendants’ motions to dismiss (Docs. 17, 28) are GRANTED, and

             Plaintiff’s complaint (Doc. 1) is DISMISSED.
3.   The Clerk shall CLOSE the case file.

DONE and ORDERED this 5th day of August, 2019.



                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                                2
